Citation Nr: 0608977	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wound of the right thigh with healed 
fracture of the femur mid-shaft, retained foreign bodies and 
shortening of the extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
thoracolumbar scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the issues on appeal

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to an increased evaluation for 
thoracolumbar scoliosis.  During the pendency of the 
veteran's appeal, substantive changes were made to the 
portion of the Rating Schedule that addresses evaluation of 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243); 69 Fed. Reg. 32,449 (June 10, 2004).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, both the former and the current schedular criteria 
are to be considered.  The effective-date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  The veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran, 
however, has not been provided with the new regulations nor 
does it appear that his claim has been considered under the 
new criteria.

After certification of the veteran's appeal to the Board, he 
submitted additional medical evidence which the RO forwarded 
to the Board.  The veteran did not submit a waiver of initial 
review of that evidence by the RO.  Thus, the Board is not 
able to consider the evidence in the first instance in the 
present appeal and the claim must be returned to the RO for 
initial consideration of this evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  

The veteran also submitted a signed Authorization and Consent 
to Release Information to VA form indicating that he had 
received treatment from two private medical providers during 
the period from August to October 2004 for severe leg pain 
injury.  An attempt should be made to secure these additional 
private medical records prior to appellate review.  

The veteran's representative points out, and the Board 
agrees, that the most recent VA examination of record is over 
three years old and that a current VA examination is needed 
to determine the current severity of the service-connected 
low back and right thigh disabilities.  Further, at the VA 
examination in September 2002, there was a diagnosis of 
degenerative disc disease at L5-S1.  However, there is no 
determination as to whether this is related to the veteran's 
service-connected disabilities.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Request that the veteran submit 
separate authorization forms for the 
private medical providers identified as 
providing medical treatment during August 
to October 2004 and after receipt of the 
authorization forms, secure the identified 
evidence.  

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination for the 
purpose of ascertaining the current nature 
and extent of severity of his residuals of 
GSW of the right thigh and orthopedic and 
neurologic examinations for the purpose of 
ascertaining the current nature and extent 
of severity of his thoracolumbar scoliosis.  
The claims file, including this Remand, 
must be made available for review by each 
examiner in conjunction with the 
examinations and that review should be 
noted in the examination report.

a.  The examiner should evaluate the 
current nature and extent of severity 
of the veteran's residuals of GSW of 
the right thigh to include identifying 
the muscle groups involved and range of 
motion studies of the right lower 
extremity.

b.  The examiner should:  (1) state the 
range of motion of the veteran's 
thoracolumbar spine, in degrees, noting 
the normal range of motion; (2) 
determine whether there is weakened 
movement, excess movement, painful 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected spine disabilities, 
expressed, if feasible, in terms of the 
degree of additional range of motion 
loss; and (3) express an opinion as to 
whether pain in the thoracolumbar spine 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use, noting, if 
feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

c.  The examiner should report all 
neurological complaints or findings 
attributable to the veteran's service-
connected thoracolumbar spine disorder, 
if any, noting:  (1) whether the 
veteran experiences recurring attacks, 
and whether he experiences intermittent 
relief between those attacks; (2) 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service-connected thoracolumbar 
disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive 
neurological finding; and (3) whether 
the veteran has a bladder disorder and, 
if so, whether it is at least as likely 
as not that any bladder disorder found 
to be present is due to the veteran's 
service-connected back disability.

d.  In addition, the examiners should 
offer opinions as to:  (1) whether the 
veteran's complaints are consistent 
with the objective clinical findings; 
(2) whether the veteran's service-
connected thoracolumbar back disability 
has resulted in incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months and (3) 
whether the degenerative disc disease 
of the lumbar spine is secondary to the 
service-connected thoracolumbar back 
disability or residuals of GSW of the 
right thigh disability.

3. After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the veteran's claims.  
The evaluation of the veteran's low back 
disability should consider the prior schedular 
criteria, and the provisions of the general 
rating formula that applies to all diseases 
and injuries of the spine (effective on and 
after September 26, 2003); 38 C.F.R. § 4.71a, 
DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 
(effective on and after September 23, 2002); 
and 38 C.F.R. § 4.71a, DC 5243 (effective on 
and after September 26, 2003).  The version of 
the evaluation criteria for most favorable to 
the veteran should be applied for the period 
on and after the effective date of the 
applicable revision.

4. If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  The supplemental 
statement of the case should also notify the 
veteran of the various rating criteria for 
spinal disabilities with inclusion of the 
revised criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, effective from 
September 26, 2003. An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


